 °240DECISIONSOF NATIONAL LABORRELATIONS BOARDRetail Clerks Union,Local 870,Retail Clerks Interna-tionalAssociation;,AFL-CIOand"White' FrontStores;' Inc.,White Front Newark, -Inc.,"WhiteFront -Pleasant Hill;Inc.,White Front San `Jose,,Inc.Retail ClerksUnion,Local 870, Retail Clerks.Interna-tional Association,AFL-CIOandWhite Front--SanFrancisco,Inc.,,White Front South San Francisco,Inc.,White _ FrontRichmond,,Inc.Cases20-CB-2144 and 20' CB-2250July 27, 1971DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERSFANNING ANDJENKINSOn October 1, 1970, Trial Examiner James R.Webster issued, his Decision in, the above-entitledproceeding, ,finding that Respondent had engaged inand was engaging in certain unfair labor practiceswithin the meaning of the National Labor RelationsAct, as amended, and recommending that it cease anddesist therefrom and take certain affirmative action,as set forth in the attached Trial Examiner's Decision.Thereafter,Respondent filed exceptions and theCharging Parties filed cross-exceptions to the TrialExaminer's Decision together with supporting briefs.Answering briefs were also filed by the GeneralCounsel and Respondent.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-memberpanel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions, the cross-excep-tions, the briefs, and the entire record in these cases,and hereby adopts the findings, conclusions, andrecommendations of the Trial Examiner, but only tothe extent they are consistent with the following.We agree with the Trial Examiner's finding thatRespondent engaged in picketing at various WhiteFront Stores with an object of forcing White FrontNewark, Inc.' to adhere to a collective-bargainingagreement containing a union-security clause, andthat certain of this picketing occurred at times whenRespondent did not represent a majority of theemployees at White Front Newark. However, contra-ry to the Trial Examiner, we do not believe that theIHereafter referred to as White Front Newark.2Hereafter referred to as White Front Oakland.evidence presented here warrants- a finding thatRespondent's, conduct-Wag violative-of Section 8(b)(2)of the Act.As detailed- in the Trial, Examiner's Decision, theevidence shows that White Front. operates approxi-mately, eight :retailstores inwhat is known as the SanFrancisco Metropolitan Trading Area, and with theexception ofWhite Front, Newark,- all these storeshavecollective-bargaining agreements, with , variouslocals .of the Retail Clerks International Association,AFL-CIO. Of particular significance in this proceed-ing is the collective-bargaining agreement betweenRespondent and White Front Oakland, Inc.2 Thisagreement, which is effective during the period fromAugust 1, 1968, to July 31, .1971, contains a union-security provision and an accretion clause. The latterclause,provides, in substance, thatanystores openedor acquired by the Employer during, the life of theagreement and which are located within the territorialjurisdiction of the. Respondent, shall be deemed anaccretion to the bargaining - unit atWhite FrontOakland and covered by that agreement. On March 6,1969,3White Front opened a new, store:. in Newark,California, approximately 10 miles from White-FrontOakland. Both stores are located in Alameda, County,California, and are within Respondent's territorialjurisdiction.Prior to the opening of the new store, Respondent'sattorney,Robert Cowell, contacted Richard Chali-foux, the personnel director for White Front's parentcorporation, Interstate Department Stores, and re-quested that the accretion clause in the collective-bargaining agreement with White Front Oakland beapplied to cover the new store. By telegram, datedMarch 6, Chalifoux replied that White Front couldnot lawfully accord recognition to Respondentwithout adequate proof of majority status amongemployees constituting an appropriate bargainingunit, and that Respondent could expect correspond-ence from White Front's attorneys in the near futurewhichwouldmore fully explainWhite Front'sposition on this matter. This was followed by a letterofMarch 7 from White Front Attorney FredericRichman to Respondent Attorney Cowell in whichRichman represented that White Front would submitto an immediate card check if and when Respondentwas able to secure signed authorization cards from amajority of the employees in the appropriate bargain-ing unit. On March 10, Attorney Cowell calledChalifoux concerning the matter of a card check andwas informed by Chalifoux that Attorney Richmanwas not up on company policy and was not author-ized to make such an offer. Following this conversa-tion,Richman wrote to Cowell to explain that his3Unless otherwise indicated,all dates refer to 1969.192 NLRB No. 33 RETAIL CLERKS UNION, LOCAL 870241prior statementas to company policy had beenerroneous,and that he was now advised that underpresentprocedures the Company would consider suchthings as card checkson a case-to-case basis.By letterdated April 16, Cowell again urged Chalifoux toeffectuateimmediately all provisions of the collective-bargaining agreement and fulfill the Employer'sobligation under the accretionclause.Receiving nosatisfactory response, Cowell followed with a tele-gram to Chalifoux on May 5, demandingan immedi-atemeetingof the adjustment board under section19(c) ofits agreementwith White Front Oakland forthe purpose, of resolving grievances raised in connec-tionwithWhite Front's refusal to treat White FrontNewark as an accretion to the existing bargainingunit.Chalifoux replied by telegram, dated May 8,taking the position that the collective-bargainingagreementbetween Respondent - and White FrontOakland did, not extend to the new store.4On June 23, Respondent commenced picketingWhite Front Newark with signs bearing thelegend,"Please do not patronize White Front, unfair to RetailClerksUnion - Local 870.", This picketing was stillcontinuingat the time of the Board hearing. Onvarious otheroccasions,Respondent also engaged inpicketing at the administrative office of White Frontand at five other White Front stores in the SanFrancisco Bay area.5 The General Counsel takes thepositionthat all of the aforementioned picketing wasdirected towards forcingWhite Front Newark toadhere to the terms and conditions of Respondent'scontract withWhite Front Oakland, including thatagreement's 'union-security provision. However, theGeneral Counsel concedes that such an objective ispermissible under ' Section 8(b)(2) of the Act, if theRespondent enjoyed majority status among theemployees of White Front Newark at the time itengaged in its picketing activities. On the question ofRespondent's representative status,, evidence waspresented during the hearing which establishes thatRespondent achieved a card majority among theemployees of White Front Newark no later than 10days from the date of the store's opening on March 6,and that Respondent's card majority continued untilAugust 24, which is approximately 2 months after theRespondent commenced its picketing activities. Inview of this evidence, the General Counsel waspermitted to amend the complaint to allege a violationof Section 8(b)(2) only with respect to conduct whichoccurred after Respondent's loss of majority status.4On May 15, Respondent filed a petition to compel arbitration in aSuperior Court for the State of California.However,insofar as the recordindicates,no further efforts were made to resolve the matter througharbitration.8The picket signs bore the same legend as those used in connectionwith the picketing of White Front Newark.6 Local Joint Executive Boar4 Hoteland RestaurantEmployees (CrownIn prior cases,6 we have found that picketing for aunion-security-agreement by a union which does notrepresent a majority of the unit employees or is nototherwise entitled to representativestatus constitutesa violation of Section 8(b)(2) of the Act. Here,however, we are faced with a rather unique, situation.The uncontroverted evidence establishes that Re-spondent acquired a cardmajorityamongtheemploy-ees of White Front Newark by March 16 andmaintained this majority for a period of almost 5months.Furthermore,Respondent represented amajority of these employees at the time it commencedpicketing and for approximately 2 months thereafter.Thus, it must be said that for a substantial period oftime,Respondent's picketing activities were notproscribed by Section 8(b)(2) of the Act. In such acircumstance, we believe that Respondent had theright to presume that thelawfulnessof its conductcontinued barring evidence to the contrary. Althoughat the Board hearing it was established that Respon-dent lost its majority after August 24, there is noevidence that Respondent was aware of that circum-stance prior to the hearing. Nor, in view of thefluctuations in the size of unit at White Front Newark,was there any means available by which Respondentcould accurately determine its majority status on aday-to-day basis. This is not to say that Respondent'srepresentative, could not have been challenged bymeans of a card check or a Board election or by someother means, but ,White Front elected, not to pursuethese avenues available to it.7 Of course, certain risksare entailed when a union embarks upon a program ofpicketing activity and conduct which is lawful under,one set of circumstances but which may be decidedlyunlawful under another. But when, as here, we areinvolved with the same continuing course of conduct,,the party charged with a violation of the Act shouldhave some notice as to the circumstance whichchanged a lawful activity into one proscribed by theAct. No such opportunity presented itself here, andeven the most diligent effort by. Respondent toascertain its continuing majority would have provedfruitless in the circumstances of this case. According-ly, for the foregoing reasons, we would dismiss thecomplaint in its entirety.There is also another basis upon which. we wouldrely in dismissing the complaint. Respondent does notbase its claim of representative status among theemployees of White Front Newark solely upon itscard majority. In addition, Respondent claims-thatCafeteria),130 NLRB 1551,enfd.301 F.2d 149 (C.A. 9);Local JointExecutive Board etc. (Little Luigi's ItalianFoods),153 NLRB 392.7White FrontNewark did file an election petition on June 6, but whilethematter was still pending before the Boarditwithdrewitspetition.White Front Newarkalso filed Section8(bx7)(C)and 8(b)(1)(A) chargeson July31 in connection with Respondent's picketing activities, but onAugust 7 it withdrewthese charges. 242DECISIONSOF NATIONALLABOR RELATIONS BOARDWhite Front Newark is an- accretion' to the existingunit of employees at White Front Oakland and thattherefore,Respondent should be deemed to be thecontractual representative of the White Front Newarkemployees. In passing upon Respondent's accretionclaim, `the- Trial Examiner found that White FrontNewark was a separate appropriate unit and that-itcould not properly be found to be an accretion to theWhite Front Oakland units, We do- not agree. While,under different circumstances, the_oard might have,concluded that the employees of White Front Newarkconstituted a separate appropriate unit,. such a findingwould not foreclose the Board from determining;whether under the facts presented, White FrontNewark can'be properly said to be anaccretion to theWhite Front Oakland unit. Certainly, a finding ofaccretion is supported,by the fact that-White FrontNewark-is the only White Frontstore'in San FranciscoBay area in which employees are not represented byRespondent or a sister local of the Retail ClerksInternationalAssociation,,AFL-CIO. Also, WhiteFront Oakland and-White Front Newark are virtuallyidentical retail operations; separated from one anoth-er by a_.distance of only approximately 19 miles; andthey are the only White Front stores located withinthegeographicconfinesofAlamedaCounty,California.9' More important, however, is the contrac-tual agreementbetween Respondent and White FrontOakland whereby the parties agreed thavany futureWhite Front Stores-located within the Respondent'sterritorial jurisdiction would be deemed an accretionto existingbargaining unit. Although we have in pastcases refusedto give controlling weight to such aclause, our only reason for not giving controllingeffect to the contractual commitment of the partieshas been our concern over protecting the rights offuture employees to havea sayin the selection of theirbargaining representative.No such problemexists-here, however, because the employees at White FrontNewark have already clearly, indicated that they wishto' be represented by the Respondent.ro Therefore, asthe rights of the third parties, i.e., the employees,ofWhite Front Newark, have not been jeopardized, weconsider itproper to give full-effect to the contractualagreement- of the parties, and on this basis aloneconclude that White Front Newarkis anaccretion tothe existing unit covered by the collective-bargainingagreementbetween Respondent and White FrontOakland:11Accordingly for the foregoing reasons, we find thatRespondent's picketing did not violate Section 8(b)(2)of theAct and that the complaint should be dismissedin itsentirety.ORDER'Pursuant to Section 10(c) of the National LaborRelationsAct., as amended, the National LaborRelations Board hereby orders that the complaintherein be, andit hereby is, dismissed in its entirety.CHAIRMAN MILLER, concurring:I concur in the result, solely on the basis of the firstrationale set forth in the main opinion. I do not passupon the accretion issue.8 The Trial Examiner also considered the appropriateness of amultistore unit comprised,of the White Front Oakland and White FrontNewark stores and concluded that such a unit would not be appropriate 'forpurposesofbargaining;In our judgment,a determination ' of theappropriateness of a multistore unit is irrelevant to the,issues presented inthisproceeding.Accordingly,we find it unnecessary to consider thisquestion.9 The Trial Examiner's finding that White'Front Richmond,Inc., is alsolocated to AlamedaCounty,California,is clearly erroneous.10The only reason that this employee preference may not have beenexpressed to White Front at an earlier date was that White Front reneged'on its previous commitment to submit to an immediate card check, whenand if the Respondent secured signed authorization cards froma majorityof the unit employees.51Our decision here inno wayconflicts with our earlier determinationinMelbet Jewelry,Co.,180 NLRBNo. 24.In our opinion,the two situationsare dissimilar because here,unlikeMelbet,'the employees at the newlocation already indicated their preference for representation by theRespondent.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEJAMES R. WEBSTER, Trial Examiner: This case, with allparties represented, was heard in San Francisco, California,on June 9, 29, and 30 and July 1,1970, ,oncomplaintof theGeneral Counsel and answer, of RetailrClerksaUnion, Local,870,Retail Clerks International Association, AFL-CIO,herein referred to as Respondent. The complaint was issuedon April. 6, 1970, on charges filed ,December 12,_ 1969;March 31, 1970; and May 22, 1970. The complaintallegesthat Respondent picketed several White Front stores for anobject of causing White Front Newark, Inc., to be boundby a collective-bargaining agreement containing a union-security clause and that such picketing occurred whenRespondent did not represent a majority of +the employeesat this store,and that Respondent has thereby-, violatedSection 8(b)(2) of the National LaborRelationsAct, hereincalled the Act.Briefshave been filed by the General Counsel, theCharging Party, and Respondent, and . these have 'beencarefully considered.Motion to correct the transcript Wasfiled by counsel for the. General Counsel' on August' 17,1970; the motionis granted.'Upon the entire record and my observation of thewitnesses,I hereby make the following:FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERS 'Each of the Charging Parties, White Front Stores," ,Inc.,White Front Newark, Inc., White Front Pleasant Hill, Inc.,White Front San Jose, Inc., White Front San Francisco, RETAIL CLERKS UNION, LOCAL 870243Inc.,White Front South San Francisco, Inc., and WhiteFront Richmond,Inc., is a separate corporation engaged inthe operation of a retail discount department store, andeach is a wholly owned subsidiary of Interstate DepartmentStores, Inc. Each store does an annual gross business of$500,000 and annually receives shipments of merchandisefrom other States into California valued in excess of$50,000.White Front Stores, Inc.,. is a complex of storesoperating in^ the Los Angeles,California,area.Each of theother Charging Parties is located and engaged in business inthe municipality in California that appears in its corporatename.In all,InterstateDepartment Stores-owns andoperates approximately 26 White Front stores in California.Ifind that each of the seven Charging Parties areemployers`engaged in commerce and in operationsaffecting commerce within the meaning of Section2(2), (6),and (7) of the Act. -II.THELABOR ORGANIZATION INVOLVEDRetail,ClerksUnion,Local 870,Retail Clerks Interna-tionalAssociation,AFL-CIO,Respondent herein, is alabor organization within the meaning of Section 2(5) of theAct.III.THE ALLEGED UNFAIR LABORPRACTICESA.The Issues1.Whether the employees at White Front Newark, Inc.,constitute an accretion to the -bargaining unit at WhiteFront Oakland, Inc., or a multistore bargaining unit withthe employees at that store or a separate bargaining unit.2.Whether the continuation of picketing by Respon-dent-`for a union-security agreement atWhite FrontNewark after'it -ceased to represent a majority of theemployees'atNewark constitutes a violation of Section8(b)(2) of the Act.3.Whether -Respondent may adduce evidence of anunfair labor practice by White Front barred by Section10(b) of the Act to defend and to explain its loss of majorityat Newark.B.Statementsof FactsRespondent and White Front Oakland, Inc., located inOakland,Alameda County,California,entered into acollective-bargaining agreement on August 1, 1968, withexpiration date ofJuly, 31,1971.At the same time, similarbut separate contracts were negotiated betweenWhiteFront and other locals of the Retail Clerks Union coveringWhite Front stores in their respectivejurisdictions.Thecontract at Oakland provides that the Employer recognizesthe Union as the sole collective-bargaining agent for a unitincluding all selling,stock clerks and other nonsellingemployees in the Employer'sretailestablishment orestablishments located in AlamedaCounty,California. Thecontract also contains a union-security clause as follows:UNION MEMBERSHIP:Continuous membership in,-good standing in the Union shall be a condition ofemployment under this agreement.Upon written seven(7) days priornotice by the Union, the Employer agreesto discontinue the employment of any employee who, atany time after thirty(30) days from the date ofexecution of this agreement or thirty(30) days from thedate of hiring,whichever is later,fails to become orremain a memberof the Union,in good standing.Appendix E to the contract,entitled"Additional Stores,"provides as follows:In the event that the Employer should,between August1,1968 and the termination date of this agreement,acquire,establish or operate any additional store orstores within the geographic jurisdiction of the Union,this agreement shall apply to all selling,stock clerks andother non-selling employees,as defined in Section 1 ofthis agreement,employed in such store or stores, andsuch employees shall be deemed an accretion 'to thebargaining unit covered by this agreement; except thatthis paragraph shall not apply to the employees of anystorewho are covered by a collective-bargainingagreement with another union.On March 6,1969,White Front Newark,Inc., located inAlameda County approximately 19 miles from White FrontOakland,opened for business.A small managerial staffworked in the store from January 27 to March 6, 1969, inpreparation for the opening.On February 28, Respondent'sattorney, Robert P. Cowell,wroteRichard-G. Chalifoux,personnel director of Interstate Department Stores in NewYork City,calling his attentiontoAppendix E of thecollective-bargaining agreement,and calling his attentiontoWhite Front's adherence to a similar clause upon, theopening of a second store in Sacramento,California, andasking thatWhite Front adhere to Appendix E of theagreementin Alameda County.'-By telegram dated March 6, 1969,Chalifoux replied thatWhite Front stores could not lawfully accord recognition toLocal-870, Retail Clerks Union without adequate proof ofmajority status among employees constituting an appropri-ate bargaining unit,and that`Respondent could expectcorrespondence from White Front attorneys within thenear futuremore fullystatingWhite Front's position. ,On March 7, 1969, White Front Attorney Fredric N.Richman wrote Cowell as follows:Our client InterstateDepartment Stores,Inc.hasforwarded to us your letter of February 28, 1969, forreply.We are of the opinion that the Employer is properlydeclining recognition of Local 870 at the Newark store.Icall to your attention the recent decision inNationalLabor RelationsBoard v. Food Employers Council;399 F.2nd 501.The Company's position is and always has been that assoon as Local 870 is able to secure signed authorizationcards from a majority of the employees in theappropriate bargaining unit, the Company will be morethan happy to submitto an immediatecard check.About March 10 or 11, Cowell called Chalifoux on thematter of a card check but was told that Richman was notup on company policy and was not authorized to makesuch an offer.As of Sunday,March 9,1969, after the store had beenopen 3 days,Respondent had only 21 authorization cardsbut by the end of the following week it had a majority of108 cards out of 204 employees. 244DECISIONSOF NATIONALLABOR RELATIONS BOARDBy letter dated March 12, 1969, Attorney Richman wroteCowell as follows:In the third paragraph of my letter of March 7, 1969, Iindicated to you that Interstate Department Stores, Inc.would be more than happy to submit to a card check ifand when your client was able to secure signedauthorization cards. I, regret to advise you at this timethat my representation of the Company's intention inthat regard was erroneous and contrary to the oralrepresentationsmade by Mr. Chalifoux to Mr. Jones.Until the Newark situation arose, I 'believed theCompany's policy to'be what I had stated, but I am nowadvised that henceforth the `former policy shall nolonger be in effect and we shall consider such things ascard checks on a case to case basis. I can assure you theerror on my part was a ,result of a lack of communica-tion owing in large measure to the great number ofmattersin which our client is involved.By letter dated April 16, 1969, Cowell again °wroteChalifoux urging the Company-to effectuate immediatelyall' provisions of the collective-bargainingagreement andfulfill its obligation under the accretionclause.By telegram dated May 5, 1969, to Chalifoux,' Cowelldemanded, an immediate meeting of the adjustment boardunder section 19(c) of the Oaklandagreementto resolvegrievances raised in his letter of February 28 regarding theaccretion of the Newark store. Chalifoux replied bytelegram dated 'May 8 that the current collective-bargainingagreementbetween Respondent and White Front Oakland,Inc., does not extend to the White Front Newark store.On May 15, 1969, 'Respondent distributed leaflets toemployees at White Front Newark, Inc., wherein it wasstated, among other things, as follows:On August 1, 1968 we arrived at a new contract withWhite Front, a part of which was that all new White 'Front operations in Alameda county would be coveredby the master agreement.They have seen fit to ignorethis clause, even after repeated meetings. -The companyinsists on an election in your store and, of -course,the union's position is that the store shouldautomatically come under the existing agreement.On June 6, 1969, White Front Newark filed a representa-tion petition (Case 20-RM-1182) seeking an election at thisstore in a unit of retail sales employees and office clericals.On June 20, 1969, Respondent distributed literature toNewark Store' employees which, among other things,contained the following:This Union has had a collective bargaining agreementwith White Front for a number of years, the latest beingeffectiveAugust 1, 1968. At that time a newlynegotiated clause was arrived at which provided thatany new store opened by the Company in, AlamedaCountywould automatically be covered by theagreement.-We have made every effort to convince the, Companythat they should- honor the collective' bargainingagreement.Commencing on June 23, 1970, Respondent picketed theNewark store with signs as follows:Please do not patronize White Front, unfair to RetailClerks Union-Local 870.The picketing has continued to date of hearing.Respondent has, picketed otherstoresofWhite Frontcommencing on dates shown with the same picket signs, asfollows:White Front Pleasant Hill, Inc.-December 9,1969 -White Front San Jose, Inc.-December 9, 1969 -White Front Stores, Inc.-December 10, 1969, to on orabout March' 31, 1970; and for at least during about the2months preceding the hearing herein which, com-menced on June 29, 1970.White Front San Francisco, Inc.-February 2; 1970, toFebruary 24,1970 --White Front South San Francisco, Inc.-February 5 toFebruary 22, 1970White Front Richmond, Inc.-April 23,1970 - 'C.The Operation of White Front Newark, Inc.The principal place of business of Interstate DepartmentStores, Inc., is in New York City, New York., The directorof store operations for all White Front stores has his officein Los Angeles, California. As is typical of chain storeoperations, there is considerable centralization and centralcontrol maintained by Interstate. There areareawarehous-es serving a number of White Front stores. Advertising iscentralized. Merchandise is purchased from vendors chosenby Interstate. The prices of merchandise in each of thestores is centrally determined. The employees in the variousstores receive their checks from White Front's Los Angeles,office.General corporate policies including wagescales,,personalmatters, and labor relations,are formulated byInterstate. Under the director of store operations for WhiteFront stores,,there are group managers overseeing stores in,a particular area, and the group manager is charged withthe function of seeing that the stores in his group show aprofit.The local store managers submit .,their salesinventory reports to the group manager for approval. Thegroup manager in conjunction with the director, of, storeoperations has the authority to discharge or transfer anyindividual store manager. Apparently, to the extent that itcan be done, there exists a central and uniform policygoverning the operations of each of the subsidiarycorporations.For the opening of the Newark store, all employees werehired by a White Front personnel representative from LosAngeles. Thereafter, it has been the functionand responsi-bility of the store management to hire and fire employees;however, in doing so they follow guidelines set out byInterstate. Local management lays off and recalls employ-ees and assigns and directs their work on a 'day-to-daybasis. Vacations and work schedules are prepared by storemanagement and leaves of absence up to a period, of 30days can be authorized by local management. The localstore keeps its own payroll records and sales inventoryreports and prepares purchase orders for the majority of thestore'smerchandise. These purchase orders are placeddirectlywith vendors, although Interstate chooses thevendors and predetermines the price to be paid for themerchandise. Other merchandise, approximately 30 percentof the merchandise acquired; is transferred from 'various RETAIL CLERKS UNION, LOCAL 870245warehousesof the White Front division of Interstate and ofcentralization and uniformity, but this applies to all of theInterstate.White Front stores and is a usual practice in the operationD.CoAclusionsRespondent is predicating its actions herein on the theoryand contention that the Newark store is an accretion to theOakland store, or that together the two stores constitute anappropriatemultistore 'bargaining unit. Both stores arelocated in the same county and are encompassed within thegeographical jurisdiction of theUnion.Respondent'spicketing ofWhite Front has been- for the purpose of'forcingWhite Front to adhere to the accretion clause in itscontractcoveringWhite Front Oakland and to apply thiscontract to the Newark store.Irrespective of its contract with Respondent, White Fronthas taken the position that the Newark store is not anaccretion to the Oakland store and also that the Newarkand'Oakland stores do not constitute a multistore unit butare separate bargaining units.An "accretion" is a bit more difficult to establish than a"multi-store unit," as it implies a growth or expansion of anexisting unit. It has some advantage to a union, however, inthat with it there does not exist the same problem of proofof "majority status" as exists with a multistore unit, sincethere is- a presumption of continuation of majority status ina bargaining unit once established. As to a multistore unit,Respondent must show that it has a majority status andthat the multistore unit is, appropriate. In some situations,more than one unitcan be appropriate.Thus, the first issue is whether the Newark store is anaccretionto the Oaklandstore, andif not, whether the twostores` constitute an appropriate multistore bargaining unit.It is noted that White Front agreed to recognizeRespondent as the bargaining representative of its"establishment or establishments locatedinAlamedaCounty, California" and to include employees of anyadditionalstore or storesin the county as an accretion tothe Oakland unit. Although the Board and courts recognizebargaininghistory-that is, past practice-as one determin-ing factor on the issue of appropriate unit, any contractualattempts ,by parties to describe the constitution of anyfuture appropriate bargaining unit rests or falls on theaccuracy of their determinations. Their designation of anew storeas an, "accretion" or as a "multi-store unit" doesnot make it so; whether it is or not is strictly a question oflaw.'Thus,Respondent's agreement with White FrontOakland on the matter is not controlling.Considering all factors, I find that the Newark store doesnot constitute an accretion to the Oakland store and alsothat the twostoresdo not constitute an appropriatemultistore bargaining unit: Normal tests for multiplantunits are administrative coherence, geographical cohesive-ness, bargaining history, and mutualconsent;other factorsconsidered are common terms and conditions' of employ-ment,substantial uniformity of wage systems and fringebenefits, substantial integration of operations, interchangeof employees, and the like. 2In the instant case, there is abundant evidence ofof retail chains. In this regard, the Newark store bears thesame relationshipto all of the, White Frontstores as, it doesto the Oakland store. It has in common with otherstores inNorthern California a group manager and a central pointor warehouse for distribution of some of its merchandisenot delivered directly by vendors. The only thing that it hasin commonwith the Oakland store and not with the otherstores isthat it is located in the same county, along withanother newly opened store in Richmond, California. Asstated in theHaag Drug Company,case,169 NLRB 877, 878,"More significant [than centralized administrative control]iswhether or not the employees perform their day-to-daywork under the immediate supervision of a local storemanager who is involved in rating employee performance,or in performinga significantportion of the hiring andfiring of the employees, and is personally involved with thedailymatters which make- up their grievances and routineproblems. "The Newark store was staffed with new employees; therehas- been almost no interchange of unit employees withOakland or any other White Front store; the store manageris in charge of the day-to-day operations of his store and isresponsible for the hiring,training,and rating of employ-ees. The Newark storeis run asa separate operation. Undersimilar circumstances, the Board has found that a single-storeunit and not a multistore unit is appropriate.3Accordingly, I find that the employees at White FrontNewark, Inc., constitute a separate appropriate bargainingunit, that they are not an accretion to the Oakland storeunit, and that a multistore unit of these two stores is aninappropriate bargaining unit. The fact that White Fronthas previously extended existing union-security contracts tonew stores in Sacramento, California, and in Santa ClaraCounty;California, isnot sufficient to establish abargaining history governing the instant case.Respondent's picketing has been for the object of forcingcompliance with 'Appendix E of its,Oakland contract;,it_ hasnot been for recognition as bargaining agent for a separatebargaining unit at the Newark store. Thus, Respondent'spicketing has been for recognition and bargaining relationsin an inappropriate bargaining unit.On June 6, 1969, White Front Newark fileda representa-tion petition seeking an election in a unit of employees atthat store (Case 20-RM-1182). On September 11, 1969, theRegional Director for Region 20 issued a Decision andDirection of Election. Respondent filed- a request forreview.On September 18, 1969, the Regional Directorapproved the withdrawal of the petition by White FrontNewark. The issue before me-is whether or not Respondenthad picketed for a union-security contract at the Newarkstore at a time when 'it did not represent a majority ofemployees at this store as a separate bargaining-unit. If theNewark 'store were an accretion, then Respondent'smajoritystatus, at Oakland would have been presumed tocontinue until the contrary is shown. If the Newark storewere one in a two-store unit, then Respondent's majorityt.Sheraton-Kauai Corporation,177 NLRB 'No. 13 enfd. 429 F.2d 13523Melbet Jewelry Company, Inc,180 NLRB No. 24;Sheraton-Kauai(C.A. 9).Corporation,177 NLRB No. 13,supra. Super YaluStores, Inc.,177 NLRB2PPG Industries,180 NLRB No.58.No. 63;Warehouse Markets, Inc.,175 NLRB No. 70. 246DECISIONSOF NATIONALLABOR RELATIONS BOARDstatus would be determined by a count at the two storestogether.Asa separate bargaining unit,'Respondent mustestablish that it represents a majority of the Newarkemployeesin order to picket for a union-security agreementrequiring these employees to become members of theUnion as a condition of employment.Section 8(a)(3)authorizes'an employer and a union,with some exceptions,tomake an agreement requiring union membership as acondition of employment if such union is therepresentativeof a majority of the employees in the unit.Picketing forsuch an agreement where the union does not represent amajority of the employees constitutes a violation of Section8(b)(2) of the Act .4By the second week of operation(week ending March 16,1969),Respondent had authorization cards from a majorityof the employees at the Newark store-108 cards out of 204employees.Respondent had authorization cards from amajority of the store employees during the period fromMarch 16 through August 24,1969.5When picketing beganat Newark on June 23, 1969,Respondent had 75 cards outof 123 employees.Respondent makes two contentions regarding the changein its majority status-that it had a majority when itdemanded the extension of its Oakland contract to coverthe Newark employees,and also when picketing began;and that White Front caused-the loss of majority byengaging in unfair labor practices.Respondent contends that White Front Newark couldhave and should have adhered to the Oakland contract inMarch and June, when it represented a majority of theemployees, in the Newarkunit;that as it had been selectedby a majority of 'these employees as their bargainingrepresentative, it should have a reasonable time to functionin, this capacity. But the point is that it at no time soughtrecognition as bargaining representative for theseemploy-ees as a separate bargaining unit.Furthermore,a union'srightto a reasonable time to function as bargainingrepresentative does not arise until it is vested with thatstatus either by certification or recognition or by thecommission of unfair labor practices by the employercalculated to destroy majority status and to interfere with afree election.There is no certification or recognition of Respondent asto the Newark store.Respondent contends that it had anample majority status at the Newark store but that it wasdissipated by unfair labor practices of White Front; andthat the Company had stated at one time that whenRespondent was able to secure signed authorization cardsfrom a majority of employees in the appropriate bargainingunit, it ,would submit to an immediate card check,but a fewdays later it withdrew this offer.Also,Respondentcontends,,and made offer of proof in this connection, that44 employees who were union members and employed atthe Oakland store were refused transfers to the Newarkstore during the period of February and March 1969,4Crown Cafeteria130 NLRB 1551,'enfd. 301 F.2d 149(C.A. 9);LittleIraigi's Italian Foods,153 NLRB 392;Hart Motor Express,Inc.,164 NLRB382.S For 3 weeks after August 24, Respondent would have continued tohave a majority statusif the undated cards of Blakeman,Freitas, andSmocynski were counted,but there is no indication as to when these cardswere signed,andtheyhave not been counted.immediatelybefore the opening of the Newark store; thafifthis had been allowed,Respondent'smajority would havecontinuedbeyondAugust 1969.Respondentfurtheroffered to prove thatsome of these employeeswere told bysupervisors-atWhite Front, Oakland,at the time of their.requests for transfersthat there would be.no transfersbecauseWhite, Front-did not want a.,union,at the Newarkstore.Respondent contendsthat it would not have becomea minorityunion picketing for a union-security contract if ithad not been for unfairlabor practices by White-Front. Butthe allegedconduct of White Frontcomplained of occurredin. February and March ,1969. This iswell over 6 ,monthsprior to,the initial charge herein,filedon December 12,1969.In the absence of a timely and meritorious charge,Respondent is barredby Section 1,0(b) of the, Act fromestablishingthatWhiteFront committed an unfair laborpractice prior to the6-month limitationperiod,even thoughoffered only to defendan unfairlaborpractice Respondentis charged with committing.6Furthermore, I find that thereis an insufficient relationship between the alleged conductof White Front in Februaryand March 1969 and a loss ofmajority,status,by the Respondentin the latter part ofAugust 1969, particularlyinview', of thefact thatRespondentacquireda substantialmajority status in thelatter part- ofMarch1969,after the alleged, conduct; andmaintainedit for approximately5 months.I find that by picketing White Front Newark,Inc., onand after August31, 1969—and by picketing at White ,FrontPleasantHill, Inc.,White FrontSanJose, Inc.,White.FrontStores, Inc.,White FrontSan Francisco, Inc.,White ,FrontSouth San Francisco, Inc., andWhite Front,Richmond,Inc., on dates as found herein,all for the purpose of, forcingWhite Front Newark, Inc., to adhere to the-terms of aunion=security contract, -Respondenthas thereby ,attemptedto cause White Front Newarkto discriminate- against itsemployeesin violationof Section8(a)(3) of the Act.W. TILE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent set'foith in 'section III,above, 'occurring in connection with the operations of theEmployersdescribed in section I, above, have a close,intimate,' and `substantial relation to trade,traffic,andcommerce among the several States'and tend to lead` tolabor disputes burdening and obstructing commerce andthe free flow thereof.Upon the basis of the'foregoing findings of fact and theentire record in this case,I'make the following:CONCLUSIONS,OF LAW1.White Front Stores, Inc., White Front Newark, Inc.,White Front,Pleasant Hill, Inc.,White, Front San Jose, Inc.,White FrontSan,,Francisco,,Inc.,White. Front South San6Local No. ' 8280, UnitedMineWorkersof America,166 NLRB 271,enfd.422 F 2d 115.On June 20, 1969, and August 4, 1969,'Respondentfiled charges agamstWhite Frontalleging,among other things,refusals totransfer union members from OaklandtoNewark. (Case, 20-CA-5640)These charges were dismissed on August 29, 1969;this dismissal wasappealed; and onMarch 11,1970, the appeal was dented by the GeneralCounsel. RETAIL CLERKS UNION, LOCAL 870247Francisco, Inc., and White Front Richmond, Inc., areemployersengaged in commerceand in an industryaffecting commerce within the meaning of Section 2(6) and(7) of the Act.2.RetailClerks 'Union, Local 870, Retail ClerksInternationalAssociation, AFL-CIO, is a labororganiza-tion within the meaning of Section 2(5) of the Act.3.By picketing White Front Newark, Inc., on and afterAugust 31, 1969,andbypicketing'White Front Stores, Inc.,White Front Pleasant Hill, Inc., White Front San Jose, Inc.,White Front San Francisco, Inc., White Front South SanFrancisco, Inc., and White Front Richmond, Inc., as foundherein, all for the purpose of forcing White Front Newark,Inc., to adhere to the` terms of a union-security contract, ata -time when -Respondent did not represent a majority ofWhite Front' "Newark, Inc., in an appropriate unit,Respondenthas therebyattempted to cause White FrontNewark,to discriminate against its employees in- violationof Section8(a)(3) of the Act, and has therebyengaged in aviolation of Section 8(b)(2) of the Act.4.The aforesaidunfair laborpracticeisan unfairlabor practiceaffecting commerce within the meaning ofSection 2(6) and(7) of the Act.TAEREMEDYHaving found that Respondent has engaged in an unfairlabor practice violative of Section 8(b)(2) of the Act, I shallrecommend that it cease and desist therefrom and that ittake certain affirmative action designed to effectuate thepolicies of the Act.[Recommended Order omitted from publication.]